DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on October 17, 2018 and February 6, 2020 were received and considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "28" of Para. [0012].  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threading located on the outer diameter flange (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5-8 are objected to because of the following informalities:  the phrase "wherein the system of claim 4" in the first line of each claim should be removed for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation “the three-dimensional depressions comprise knurling” which renders the claims indefinite. It is unclear how the depressions can comprise knurling which are projections and not depressions.
Claim 13 recites the limitation “a track system component” in lines 1 and 3. It is unclear if the latter recitation is the same feature as the previously recited track system component or an additional feature.
Claims 14-15 and 17-20 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050088042 A1 (Hisamatsu), cited in the IDS filed February 6, 2020.
Regarding Claim 1, Hisamatsu discloses (Para. [0041]-[0048]; Figs. 1-4) a track shoe (shoe plate 21) comprising: a base (shoe plate 21) extending along a transverse direction; a first link (link 1a, 1b) extending along the base in a longitudinal direction, the first link comprising: a body (shoe plate receiving faces 23a, 23b) connected to the base (21), the body comprising: a first longitudinal wall (first part 7a, 7b); and a second longitudinal wall (where 7a, 7b meets connection part 3); a through bore (holes 10a, 10b) extending from the first longitudinal wall to the second longitudinal wall; a channel (large diameter parts 15a, 15b) positioned in the through bore (holes 10a, 10b) between the first longitudinal wall and the second longitudinal wall; and a bushing (cylinders 17a, 17b) located in the through bore (holes 10a, 10b), the bushing including a flange (outer guards 16a, 16b) positioned in the channel (Para. [0043]).
Regarding Claim 2, Hisamatsu discloses the track shoe of claim 1, as discussed above. Hisamatsu further discloses (Para. [0041]-[0048]; Figs. 1-4) the bushing (cylinders 17a, 17b) extends from the first longitudinal wall (first part 7a, 7b) to the second longitudinal wall (where 7a, 7b meets connection part 3).
Regarding Claim 13, Hisamatsu discloses (Para. [0041]-[0048]; Figs. 1-4) a track system component (crawler link structure 5, link 1a, 1b) comprising: a bushing (cylinder 17a, 17b) including an outer diameter flange (outer guard 16a, 16b); and a track system component (crawler link structure 5, link 1a, 1b) comprising a through bore (hole 10a, 10b). Regarding the limitation the track system component is cast with the bushing in place to form the through bore around the bushing, this is a method step in a product claim and receives no patentable weight. See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of US Patent 1,306,178 (French).
Regarding Claim 3, Hisamatsu discloses the track shoe of claim 1, as discussed above. 
Hisamatsu does not disclose the bushing comprises Manganese material.
However, French teaches (page 1 line 90-page 2 line 69; Figs. 1-8) a bushing (25) made of manganese steel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to be made of manganese steel, such as taught by French, due to its hardness and resistance to wear.
Claims 4-5, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of DE 102008020330 A1 (Lewentz).
Regarding Claim 4, Hisamatsu discloses the track shoe of claim 1, as discussed above. Hisamatsu further discloses (Para. [0041]-[0048]; Figs. 1-4) an outer wall from which the flange (outer guard 16a, 16b) extends.
Hisamatsu does not disclose three-dimensional depressions located on the outer wall adjacent the flange.
However, Lewentz teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18) on an outer wall (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have depressions on the outer wall, such as taught by Lewentz, in order to facilitate retention of the bushing within the link.
Regarding Claim 5, the combination of Hisamatsu and Lewentz teach the track shoe of claims 1 and 4, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) the three-dimensional depressions comprise threading (18) forming trenches (space between threading 18).
Regarding Claim 10, Hisamatsu discloses (Para. [0041]-[0048]; Figs. 1-4) a component (link structure 5, shoe plate 21) for a track-type machine, the component comprising: a body (first part 7a, 7b of link 1a, 1b); a through bore (hole 10a, 10b) extending through the body, the through bore (10a, 10b) including an inner wall (body part 14a, 14b); a bushing (cylinder 17a, 17b) located in the through bore, the bushing comprising: an inner bearing surface (surface shown at holes 18a, 18b of Fig. 2); an outer surface engaging the inner wall (it can be seen in Fig. 4 that the outer surface of the cylinder 17a, 17b contacts the inner wall of the first part 7a, 7b); a flange (outer guard 16a, 16b) extending from the outer surface and extending into the inner wall (it can be seen in Figs. 2-4 that the outer guard 16a, 16b extends into the inner wall at the large diameter part 15a, 15b).
Hisamatsu does not disclose retention features located in the outer surface proximate the flange; wherein the retention features comprise voids in the bushing filled-in by material of the body.
However, Lewentz teaches (pages 1-5 of translation; Figs. 1-5a) retention features (threads 18) in an outer surface (outside wall 16) proximate the flange (collar 20); wherein the retention features comprise voids (spaces between threads 18) in the bushing (14) filled-in by material of the body (it can be seen in Figs. 1-5 that the gaps between threads 18 are filled in by the material of the housing 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have retention features on the outer wall, such as taught by Lewentz, in order to facilitate retention of the bushing within the link.
Regarding Claim 11, the combination of Hisamatsu and Lewentz teach the component of claim 10, as discussed above. Hisamatsu further discloses (Para. [0041]-[0048]; Figs. 1-4) the component is selected from the group consisting of a track shoe, a roller and an idler wheel (shoe 21).
Regarding Claim 12, the combination of Hisamatsu and Lewentz teach the component of claims 10-11, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) the retention features are selected from the group consisting of threading, peening, knurling and boring (threading).
Regarding Claim 14, Hisamatsu discloses the track system component of claim 13, as discussed above. 
Hisamatsu does not disclose the bushing further comprises three-dimensional depressions located on an exterior surface adjacent the flange; wherein the three-dimensional depressions are infiltrated with track system component material.
However, Lewentz teaches (pages 1-5 of translation; Figs. 1-5a) three-dimensional depressions (spaces between threads 18) in an outer surface (outside wall 16) proximate the flange (collar 20); wherein the three-dimensional depressions (spaces between threads 18) in the bushing (14) are infiltrated with component material (it can be seen in Figs. 1-5 that the gaps between threads 18 are filled in by the material of the housing 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have threading on the outer wall, such as taught by Lewentz, in order to facilitate retention of the bushing within the link.
Regarding Claim 15, the combination of Hisamatsu and Lewentz teach the track system component of claims 13-14, as discussed above. Lewentz further teaches threading (18) located on the outer diameter flange (Lewentz shows this feature inasmuch as Applicant’s invention does).
Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of US 20110252851 A1 (Lu).
Regarding Claim 4, Hisamatsu discloses the track shoe of claim 1, as discussed above. Hisamatsu further discloses (Para. [0041]-[0048]; Figs. 1-4) an outer wall from which the flange (outer guard 16a, 16b) extends.
Hisamatsu does not disclose three-dimensional depressions located on the outer wall adjacent the flange.
However, Lu teaches (Para. [0045]-[0058]; Figs. 1a-19) a bushing (24) with three-dimensional depressions (dimpled surface texture) located on a seal surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have depressions on the seal surface, such as taught by Lu, in order to facilitate retention of the bushing within the link.
Regarding Claim 7, the combination of Hisamatsu and Lu teach the track shoe of claims 1 and 4, as discussed above. Lu further teaches (Para. [0045]-[0058]; Figs. 1a-19) the three-dimensional depressions comprise peening forming depressions (dimpled surface texture).
Regarding Claim 9, Hisamatsu discloses the track shoe of claim 1, as discussed above.
Hisamatsu does not disclose three-dimensional depressions located on a radially outer surface of the flange.
However, Lu teaches (Para. [0045]-[0058]; Figs. 1a-19) a bushing (24) with three-dimensional depressions (dimpled surface texture) located on a seal surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have depressions on the seal surface including the flange, such as taught by Lu, in order to facilitate retention of the bushing within the link.
Claims 4, 8, 10-12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of US 20160084302 A1 (Spinella).
Regarding Claim 4, Hisamatsu discloses the track shoe of claim 1, as discussed above. Hisamatsu further discloses (Para. [0041]-[0048]; Figs. 1-4) an outer wall from which the flange (outer guard 16a, 16b) extends.
Hisamatsu does not disclose three-dimensional depressions located on the outer wall adjacent the flange.
	However, Spinella teaches (Para. [0052]-[0067]; Figs. 1-3) a bushing (1) with three-dimensional depressions (openings 56) on an outer wall (outer ring 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have depressions on the outer wall, such as taught by Spinella, in order to facilitate retention of the bushing within the link.
Regarding Claim 8, the combination of Hisamatsu and Spinella teach the track shoe of claims 1 and 4, as discussed above. Spinella further teaches (Para. [0052]-[0067]; Figs. 1-3) the three-dimensional depressions comprise boring forming holes (openings 56).
Regarding Claim 10, Hisamatsu discloses (Para. [0041]-[0048]; Figs. 1-4) a component (link structure 5, shoe plate 21) for a track-type machine, the component comprising: a body (first part 7a, 7b of link 1a, 1b); a through bore (hole 10a, 10b) extending through the body, the through bore (10a, 10b) including an inner wall (body part 14a, 14b); a bushing (cylinder 17a, 17b) located in the through bore, the bushing comprising: an inner bearing surface (surface shown at holes 18a, 18b of Fig. 2); an outer surface engaging the inner wall (it can be seen in Fig. 4 that the outer surface of the cylinder 17a, 17b contacts the inner wall of the first part 7a, 7b); a flange (outer guard 16a, 16b) extending from the outer surface and extending into the inner wall (it can be seen in Figs. 2-4 that the outer guard 16a, 16b extends into the inner wall at the large diameter part 15a, 15b).
Hisamatsu does not disclose retention features located in the outer surface proximate the flange; wherein the retention features comprise voids in the bushing filled-in by material of the body.
	However, Spinella teaches (Para. [0052]-[0067]; Figs. 1-3) a bushing (1) with retention features (openings 56) located in the outer surface (outer ring 6); wherein the retention features comprise voids (openings 56) in the bushing filled-in by material of the body (ring 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have retention features on the outer wall, such as taught by Spinella, in order to facilitate retention of the bushing within the link.
Regarding Claim 11, the combination of Hisamatsu and Spinella teach the component of claim 10, as discussed above. Hisamatsu further discloses (Para. [0041]-[0048]; Figs. 1-4) the component is selected from the group consisting of a track shoe, a roller and an idler wheel (shoe 21).
Regarding Claim 12, the combination of Hisamatsu and Spinella teach the component of claims 10-11, as discussed above. Spinella further teaches (Para. [0052]-[0067]; Figs. 1-3) the retention features are selected from the group consisting of threading, peening, knurling and boring (boring).
Regarding Claim 14, Hisamatsu discloses the track system component of claim 13, as discussed above. 
Hisamatsu does not disclose the bushing further comprises three-dimensional depressions located on an exterior surface adjacent the flange; wherein the three-dimensional depressions are infiltrated with track system component material.
	However, Spinella teaches (Para. [0052]-[0067]; Figs. 1-3) three-dimensional depressions (openings 56) located on an exterior surface (outer ring 6); wherein the three-dimensional depressions are infiltrated with component material (ring 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu to have depressions on the outer wall, such as taught by Spinella, in order to facilitate retention of the bushing within the link.
Regarding Claim 18, the combination of Hisamatsu and Spinella teach the track system component of claims 13-14, as discussed above. Spinella further teaches (Para. [0052]-[0067]; Figs. 1-3) three-dimensional depressions (openings 56) comprise boring extending into the exterior surface (outer ring 6).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of Lewentz as applied to claims 1, 4, and 13-14 above, and further in view of DE 19642666 A1 (Becker et al.).
Regarding Claim 6, the combination of Hisamatsu and Lewentz teach the track shoe of claims 1 and 4, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18). 
Hisamatsu and Lewentz do not disclose the three-dimensional depressions comprise knurling forming projections.
However, Becker et al. teaches (page 5 of translation; Fig. 19) a bush (4) comprising a knurl (28) on its circumference.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu, as modified by Lewentz, to have knurling on the outer wall, such as taught by Becker et al., as an alternative surface feature arrangement in order to facilitate retention of the bushing within the link.
Regarding Claim 16, the combination of Hisamatsu and Lewentz teach the track system component of claims 13-14, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18) on the exterior surface (outside wall 16).
Hisamatsu and Lewentz do not disclose the three-dimensional depressions comprise knurling located on the exterior surface.
However, Becker et al. teaches (page 5 of translation; Fig. 19) a bush (4) comprising a knurl (28) on its circumference.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu, as modified by Lewentz, to have knurling on the outer wall, such as taught by Becker et al., as an alternative surface feature arrangement in order to facilitate retention of the bushing within the link.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of Lewentz as applied to claims 13-14 above, and further in view of Lu.
Regarding Claim 17, the combination of Hisamatsu and Lewentz teach the track system component of claims 13-14, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18) on the exterior surface (outside wall 16).
Hisamatsu and Lewentz do not disclose the three-dimensional depressions comprise peening located on the exterior surface.
However, Lu teaches (Para. [0045]-[0058]; Figs. 1a-19) a bushing (24) with peening (dimpled surface texture).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu, as modified by Lewentz, to have peening, such as taught by Lu, as an alternative surface feature arrangement in order to facilitate retention of the bushing within the link.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu in view of Lewentz as applied to claims 13-14 above, and further in view of French.
Regarding Claim 19, the combination of Hisamatsu and Lewentz teach the track system component of claims 13-14, as discussed above.
Hisamatsu does not disclose the bushing is made of a bushing material having a higher melting point than the track system component material.
However, French teaches (page 1 line 90-page 2 line 69; Figs. 1-8) a bushing (25) made of manganese steel and a shoe (A) may be made of malleable iron or steel.
French does not teach the melting points of the material.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Hisamatsu, as modified by French, to be of a material having a higher melting point than the track system component material, because material selection is a routine design factor depending on the intended use of the bushing.
Regarding Claim 20, the combination of Hisamatsu, Lewentz, and French teach the track system component of claims 13-14 and 19, as discussed above. French further teaches (page 1 line 90-page 2 line 69; Figs. 1-8) a bushing (25) made of manganese steel and a shoe (A) may be made of malleable iron or steel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose track shoes with bushings and bushings with retention features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617